Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 14-16, 19-20 and 23-24 remain in the application as withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17-18, 22 and 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner finds no support for the inner nut and sleeve “rotate in unison” in claim 1 or 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17-18 and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the last paragraph is indefinite because it is unclear how the segment interface portions would be in engagement with each other.  Also in the last paragraph there is no antecedent basis for “the respective part of the segment interface portions”.  Similarly in claim 5, there is no antecedent basis for “the respective segment interface portion”.  In claim 22, there is no antecedent basis for “the at least two segments” because claim 1 has been amended to require three segments.  In claim 25, there is again no antecedent basis for “the respective segment interface portion”.  In claims 31 and 37, an acute angle less than 90° is not further limiting because by definition an acute angle is less than 90°.  The claims were examined as best understood.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iftiger (US 2,463,179).  Iftiger discloses a segmented nut for engagement with a threaded rod (10) comprising: an inner nut formed of at least three nut segments (31, 32 and 33) forming a threaded aperture engaging the rod (Figs. 2 and 5) and a sleeve (26) engaging around and retaining the segments including a sleeve interface portion (47) and a nut segment interface portion (42) wherein in an assembled position the sleeve interface is engaging the nut interface (see Fig. 5) and when the nut is rotated to a release position (Figs. 1 and 3) the nut segment interface is a greater distance from the axis than the sleeve interface portion (see Fig. 3). In regards to the inner nut and the sleeve being rotatable in unison: the claims are to the segmented nut as an article so the rotation of the inner nut with the sleeve is a recitation of intended use where the prior art need only to capable of the intended use to anticipate the limitation.  See MPEP 2114.  In Iftiger sleeve and inner nut would be capable of rotation in unison when the entire assembly is rotated.  The sleeve would be capable of rotation relative to the nut segments for the sleeve interface portion to ride over the nut segment interface for the radial force to increase by contact (at 46,43) and subsequently decrease as the sleeve is rotated in the reverse direction.  The sleeve is capable of rotation to deform the nut segments radially inwardly as a function of the angle of rotation of the sleeve relative to the inner nut (Fig. 4).  The segments have radial freeplay to move .

  Claims 1, 6-13, 17-18, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 9,637,893).  Lin discloses a segmented nut (1) for engagement with a threaded rod (3) comprising: an inner nut (20) including at least three nut segments (23) forming a threaded aperture (211) engaging the rod (Figs. 8-13) and a sleeve (10) engaging around and retaining the segments including a sleeve interface portion (112) and a nut segment interface portion (232) wherein in an assembled position the sleeve interface is engaging the nut interface (see Fig. 11) and in a release position at least a portion of the nut segment interface portions is a greater distance from the center axis than the sleeve interface portion (see Fig. 5).  The upper and/or lower surfaces of the recesses (24) form an integral shoulder or lip at end faces of the nut segments which the sleeve cannot pass preventing axial removal of the sleeve but with rotation of the sleeve to where the studs (12) align with the longitudinal recesses (22) the sleeve and nut segments have an axial clearance allowing the sleeve to be axially removed and the segments released.  The upper surface of the recess (24) also reads as an axial retainer for preventing axial removal of the sleeve.  Again, in regards to the inner nut and the sleeve being rotatable in unison: the claims are to the segmented nut as an article so the rotation of the inner nut with the sleeve is a recitation of intended use where the prior art need only to capable of the intended use to anticipate the limitation.  See MPEP 2114.  In Lin the inner nut and sleeve would be capable of rotating together with an appropriately sized threaded rod, or with sufficient force applied to the sleeve.  

Allowable Subject Matter
Claims 25 and 23-37 appear would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is an examiner’s statement of reasons for allowance: in the context of the claimed invention the prior art does not disclose a segmented nut having both the at least two segment interface portions on at least one of the segments and the interface portions being resilient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Remarks
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doubler (US 7,658,582), Batten (US 4,737,059) and Peltz (US 1,241,432) are cited to show segmented nuts with the segments having at least two segment interface portions with Doubler and Batten additionally disclosing there being at least three segments.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677